DETAILED ACTION
In replay to applicant communications filed on October 06, 2020 and telephonic interview made on May 06, 2022, claims 1-10 have been amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant representative, Jason Defrancesco (Reg. No. 59,468). 

Please replace the independent claim 1 with the following claims. The dependent claims 2-10 should be presented as filed on October 06, 2020.

1. 	(Currently Amended) A method for assessing the quality of network-related Indicators of Compromise comprising the following phases:
	-	 importing, by computerized data processing unit, one or more Indicators of Compromise;
	-	 classification, by said computerized data processing unit, of each of said Indicators of Compromise as IP Address, Domain Name and URL type;
	-	 storing, in a storage unit of the permanent type operatively connected to said data processing unit, said classified Indicators of Compromise of IP Address, Domain Name and URL type;
	-	 calculating, by said computerized data processing unit, a quality score for each of said classified Indicators of Compromise of the IP Address, Domain Name and URL type;
	-	 storing, in said storage unit of the permanent type, said quality score of each of said classified Indicators of Compromise of the IP Address, Domain Name and URL type;
	-	 evaluating, by said computerized data processing unit, said calculated quality score for each of said classified Indicators of Compromise of the IP Address, Domain Name and URL type;
	wherein said phase of calculating said quality score comprises, for each of said Indicators of Compromise of the IP Address type, the following steps:
 assigning an autonomous system score of said IP Address according to a predefined range of values based on a database of autonomous system owners;
 assigning a subnet score of said IP Address according to a predefined range of values based on a database of subnet owners;
assigning a services hosted score of said IP Address according to a predefined range of values based on known malicious services hosted by said IP Address before said phase of calculating said quality score;
calculating said IP Address quality score as sum of said autonomous system score, subnet score and services hosted score; and
wherein said phase of evaluating said calculated quality score comprises, for each of said Indicators of Compromise of the IP Address type, the step of assessing said Indicators of Compromise of the IP Address type as malicious when said IP Address quality score exceed a predefined IP Address quality threshold.


Allowable Subject Matter
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: 
	The primary reason for allowance of claim 1 is the combined limitations of importing, by computerized data processing unit, one or more Indicators of Compromise; classification, by said computerized data processing unit, of each of said Indicators of Compromise as IP Address, Domain Name and URL type; storing, in a storage unit of the permanent type operatively connected to said data processing unit, said classified Indicators of Compromise of IP Address, Domain Name and URL type; calculating, by said computerized data processing unit, a quality score for each of said classified Indicators of Compromise of the IP Address, Domain Name and URL type; storing, in said storage unit of the permanent type, said quality score of each of said classified Indicators of Compromise of the IP Address, Domain Name and URL type; evaluating, by said computerized data processing unit, said calculated quality score for each of said classified Indicators of Compromise of the IP Address, Domain Name and URL type; wherein said phase of calculating said quality score comprises, for each of said Indicators of Compromise of the IP Address type, the following steps: assigning an autonomous system score of said IP Address according to a predefined range of values based on a database of autonomous system owners; assigning a subnet score of said IP Address according to a predefined range of values based on a database of subnet owners; assigning a services hosted score of said IP Address according to a predefined range of values based on known malicious services hosted by said IP Address before said phase of calculating said quality score; calculating said IP Address quality score as sum of said autonomous system score, subnet score and services hosted score; and
wherein said phase of evaluating said calculated quality score comprises, for each of said Indicators of Compromise of the IP Address type, the step of assessing said Indicators of Compromise of the IP Address type as malicious when said IP Address quality score exceed a predefined IP Address quality threshold.
The prior art disclosed by Nachenberg (US Pub. No. 2012/0117656) is found as the closest prior art to the claimed features of the invention. Nachenberg discloses the system and method for monitoring file download activities at the client side and reporting host website data to security server. However, the cited art alone or in combination with other art fail to teach the limitations of the above independent claims. The dependent claims 2-10 are allowable as per dependency nature of the allowed independent claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TESHOME HAILU/Primary Examiner, Art Unit 2434